Citation Nr: 1626722	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a service-connected right greater trochanteric bursitis (right hip disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served with the Army National Guard and had a period of active duty for training from June 1992 to August 1992 and a period of active duty from January 2005 to May 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2006 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

In a May 2015 Board decision, the Veteran was granted service connection for low back disc disease with spondylolysis.  In a July 2015 decision, the Appeals Management Center granted service connection and noted the disability in the accompanying codesheet.  Then, however, in a March 2016 rating decision, the Jackson, Mississippi RO denied service connection for a low back disorder; the issue was no longer listed in the service connected disabilities section of the accompanying codesheet.  The RO should ensure that this issue is service-connected and remains on the codesheet.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains documents that are irrelevant or duplicative of those in VBMS.  


FINDING OF FACT

Right hip bursitis is characterized by pain and limitation of flexion to no less than 100 degrees without additional functional limitation not considered within the current evaluation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5252 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for the right hip disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in June 2006, December 2007, April 2009 and July 2015.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

Finally, the Board finds there was substantial compliance with the prior remand.  In the May 2015 remand, the AOJ was directed to obtain private treatment records, and to provide the Veteran an examination.  A VA examination was conducted in July 2015.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of the current severity of his right hip disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected hip disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

Increased Rating for the Right Hip

The Veteran submitted a claim for service connection of the right hip in April 2006 and was granted service connection in an October 2006 rating decision, effective May 2, 2006.  After he submitted a notice of disagreement contesting the assigned noncompensable rating, the RO increased the Veteran's rating in an April 2008 rating decision to 10 percent, also effective May 2, 2006.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal was not abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran is assigned a 10 percent evaluation under r38 C.F.R. § 4.71a, Diagnostic Code 5252.  This evaluation expressly contemplates limitation of flexion to 45 degrees.  But in the April 2008 rating decision, the RO granted the 10 percent based on the Veteran's painful ambulation due to the right hip.  

Under Diagnostic Code 5255, a 20 percent rating is assigned for malunion of the femur, with moderate knee or hip disability.  A 30 percent rating is assigned for malunion of the femur, with marked knee or hip disability.  A 60 percent rating is assigned for either fracture of surgical neck of the femur, with false joint, or fracture of shaft or anatomical neck of the femur, with nonunion, without loose motion, weightbearing preserved with aid of brace.  The maximum schedular rating, 80 percent, is assigned for fracture of shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).

The Board has reviewed all of the evidence in the Veteran's claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran received treatment for his right hip disability at the Memphis VAMC between 2006 and 2014.  These records have been associated with the claims file, and show constant treatment sought and history noted of right hip pain due to bursitis.  

In June 2006 the Veteran was afforded a VA examination.  The Veteran noted that his right hip disability was being treated with corticosteroid shots as well as anti inflammatories.  The Veteran noted that he experienced flare ups which occurred intermittently over the past several months.  The Veteran denied any incapacitating events, but noted that standing for long periods of time exacerbated his hip pain.  He noted that his pain would come on with approximately 100 yards of walking.  The Veteran also noted that his right hip pain had been inhibiting him functionally.  Examination of the right hip revealed tenderness to palpation.  There was no erythema or swelling and there was some mild pain with resisted abduction of the leg.  Flexion was 0 to 120 degrees without pain.  Extension of the right hip was approximately 0 degrees to 30 degrees.  There was no irritability with internal rotation or external rotation of his hip and there was no decreased range of motion with repetitive testing.  X-ray imaging of the right hip revealed no fractures or dislocation.  The examiner also remarked that there were pain and functional limitations on the Veteran's right hip and that it was conceivable that the pain could further limit function after being on his feet all day.  

In December 2007 the Veteran was afforded a VA examination.  At that examination he noted that his right hip continued to be painful for him, and that recently his pain had been worsening.  He noted that his right hip caused him pain at work especially when he had to walk; however, he noted that most of his duties were at his desk and there were no frank limitations on his occupation.  He was able to walk for 10 to 20 minutes before he had to stop due to his pain.  He did not use a cane or crutch but was taking codeine and other narcotics for his right hip.  He reported flare ups of a 10/10 pain level occurring 2-3 times a year, which he treated with medication.  Upon examination, there was tenderness along the abductor musculature of the right hip.  He had slight weakness of the abduction of the right hip as compared to the left and there was some guarding of the right hip.  He was able to flex his hip to 100 degrees and had external rotation to 5 degrees, with internal rotation to 15 degrees.  Such flexion produced moderate discomfort on his examination and cross leg abduction produced pain along his greater trochanter.  The range of motion of the right hip was equal active and passive and did not change with repetitive testing.  X-ray imaging of the right hip revealed calcific changes in the abductor tendon and there was an assessment of right hip bursitis and limitation of external rotation of the right hip.  Addressing DeLuca specifically, the examiner noted the Veteran's pain with range of motion testing.  

In June 2008, at the North Mississippi Medical Center, the Veteran received MRI imaging of his right hip.  The MRI revealed probable degenerative or inflammatory changes of the right greater trochanter with no significant abnormality of either hip.  In 2008 the Veteran received treatment at the North Mississippi Neurological Services Center.  The Veteran reported back and right hip pain, specifically noting that standing for more than 10 minutes exacerbated his pain.  The Veteran's main report was pain radiating down through his right hip and leg.  

In April 2009, the Veteran was afforded a VA examination.  The Veteran reported continued right hip pain without any use of assistive devices.  The Veteran denied any flare ups but contended that his symptoms were worse when he was walking or standing.  He could walk about 15 minutes or 1 to 2 blocks before pain begins.  He denied flare-ups.  He had difficulty relieving his pain, but noted that corticosteroid injections on the lateral side of his hip helped some.  He reported having had taken Naprosyn with no significant relief.  The Veteran reported still being able to carry out duties of daily living, without performing any lifting and only walking with physical therapy.  Upon examination there was flexion to 125 degrees with no changes with repetition, complaints of pain in the last 10 degrees of motion and extension from 0 to 30 degrees with no change with repetition and no pain with motion.  There was adduction to 25 degrees and abduction to 45 degrees, both without pain and no change after repetition.  There was external rotation to 45 degrees, without change upon repetition.  There was internal rotation to 40 degrees, no change upon repetition, but complaints of pain in the last 10 degrees.  The Veteran was tender to palpation over his greater trochanter.  X-ray imaging of the Veteran's right hip showed findings consistent with trochanteric bursitis and the Veteran also reported anterior groin pain.  The examiner noted that he "did not appreciate any degenerative changes in the hip, and no arthritis.  Addressing DeLuca, the examiner remarked that the Veteran had pain on limitation and that it was conceivable the Veteran's hip pain could limit his function.  

In April 2009 the Veteran submitted a personal statement asserting that he was constantly in pain as a result of his right hip and that he experienced flare ups daily.  He noted that his disability affected his occupation, despite the fact that he had a desk job, because he "hurt all the time."  

In November 2011 the Veteran was afforded a VA examination.  The Veteran reported weakness, stiffness, swelling, giving way of the right hip, lack of endurance, locking, fatigue, tenderness, effusion, subluxation and pain.  The Veteran did not note experiencing redness, deformity, or dislocation.  He contended that he experienced flare ups as often as 3 times a week, each one lasting up to 2 hours.  He noted that the flare ups were precipitated by physical activity and household duties, and also occurred spontaneously.  During the flare ups he reported having to sit down and rest, as he had difficulty with standing and walking and limitation of motion of the hip.  He noted that his condition has not yet resulted in any bedrest or incapacitation or joint replacement.  Upon examination, the Veteran's right hip flexion was to 125 degrees, with pain at 100 degrees.  Repetitive range of motion was possible without additional limitation of motion.  The Veteran's extension was from 0 to 30 degrees without indication of pain.  Right hip X-ray imaging was noted to be within normal limits, with a confirmed diagnosis of right hip bursitis and a history of chronic hip pain due to past trauma.  

The Veteran's December 2013 Physical Evaluation Board (PEB) proceedings report indicates that the Veteran's chronic right hip disability persists, despite multiple treatment modalities including injections and medication.  It further noted that such prevented the Veteran from wearing his IBA or climbing on and off armored vehicles.  

In April 2015 the Veteran testified at a Board hearing regarding his right hip disability.  At that hearing the Veteran testified that he had been receiving treatment for his right hip intermittently, specifying that he received shots every 6 months in 2012 from his primary care physician.  He noted that he took "pain pills" for his right hip pain, and that he had soreness "here and there" throughout the month.  See April 2015 Board Hearing Transcript.  

In July 2015 the Veteran was afforded a VA examination.  The Veteran reported continued right hip pain, mainly focused in the buttocks and posterolateral hip.  He denied flare-ups.  Upon examination, there was flexion to 125 degrees, extension to 30 degrees, abduction to 46 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  There was no evidence of pain with weight bearing, localized tenderness, s or pain upon palpation.  He was able to perform repetitive use testing with at least three repetitions without any additional functional or range of motion loss.  There was 5/5 muscle strength.  The examiner found there was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The Veteran did not use any assistive devices.  The examiner further noted that the Veteran's right hip disability didn't cause any functional limitations.  

After review of all the above described evidence, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5252 as right hip limitation of flexion is not limited to 30 degrees or less.  This is true even considering additional functional loss.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his right hip disability, notably his difficulty walking and standing.  Further, he reported that he experiences pain and reports flare-ups as a result of his right hip bursitis.  Claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion. In this case, the Board finds that the objective clinical findings of record do not document significant additional functional loss due to the Veteran's right hip disability sufficient to warrant a rating in excess of the 10 percent disability rating already assigned.  The Board notes that functional loss was indicated at the Veteran's June 2006, December 2007, April 2009 and November 2011 examinations.  At the Veteran's 2006, 2007 and 2009 examinations the examiner noted that the Veteran would have difficulty walking and standing for long periods of time specifically, and at the November 2015 examination the Veteran reported experiencing weakness, stiffness, swelling, giving way of the right hip, lack of endurance, locking, fatigue, tenderness, effusion, subluxation and pain.  However, the Board notes that the Veteran's most recent April 2015 examination did not make note of any functional impairment as due to the Veteran's right hip disability; in fact, the April 2015 examiner specifically noted that the Veteran's range of motion measurements were normal and did not note any such impairment.  Furthermore, none of the above examiners noted a significant loss of range of flexion, and furthermore no additional range of motion loss after repetitive motion.  Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  The Veteran's examinations show no additional loss of motion even when pain was considered - and painful walking was the basis of the 10 percent evaluation, the technical requirements of which the Veteran's disability did not meet.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion.

All potentially applicable regulatory provisions have been considered by the Board.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  But as noted above, there is flexion to 100 degrees at its worst, out of a full 125 degrees; accordingly, there is no right hip ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.  Right hip range of motion was not limited so that the Veteran could not cross his legs or toe out more than 15 degrees and his abduction was consistently to 45 degrees, and thus not limited beyond 10 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Additionally, the evidence does not support a finding of a flail hip joint, or malunion of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Code 5254-55.  Moreover, the evidence does not support, and the Veteran does not report any incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 50003, 5010.  Finally, an evaluation in excess of 10 percent is not provided for limitation of right hip extension.  A separate evaluation on this basis is not warranted as extension was never limited to 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Accordingly, alternative codes do not provide for an increased evaluation.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that no increase under any of the relevant Diagnostic Codes has been demonstrated.  In light of the above, the claim for a rating in excess of 10 percent for the Veteran's right hip disability is denied.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the disability on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right hip disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, specifically contemplate the Veteran's main reported symptoms which include pain and difficulty with long periods of standing and walking.  See 38 C.F.R. § 4.71a.  Moreover, because the assigned Diagnostic Codes require the Board to consider all of the Veteran's symptoms in determining whether the range of motion in his right hip was functionally limited, the Board is essentially tasked with considering of all of the Veteran's right hip related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right extremity disability with pain and limitation of motion and referral for considerations of an extraschedular evaluation are not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for right greater trochanteric bursitis is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


